Citation Nr: 0016565	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for an overuse syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 0 percent 
for an overuse syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1998.  Other service in the United States Air Force Reserve 
and/or Air National Guard is also noted.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for an overuse syndrome of the right and left 
knees and assigned a 0 percent rating for each of the 
veteran's knee disabilities.  The veteran perfected a timely 
appeal to both of these issues.


FINDINGS OF FACT

1.  The veteran's right and left knee disabilities are 
reasonably shown to be productive of characteristic pain on 
motion resulting in some functional impairment; ankylosis, 
actual loss of motion that is compensable, subluxation, or 
instability is absent.

2.  The veteran's degenerative joint disease of the right and 
left knees is substantiated by X-rays.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but 
none greater, for an overuse syndrome of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999); VAOPGCPREC 
23-97, 9-98.


2.  The criteria for an initial rating of 10 percent, but 
none greater, for an overuse syndrome of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999); VAOPGCPREC 
23-97, 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the undersigned notes that, by virtue of the 
veteran's entry of a notice of disagreement filed in 
September 1998 with respect to the RO's initial assignment of 
ratings for knee disorders in June 1998, the claims presented 
are ones of original or initial rating, as opposed to claims 
for increase.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).  It is apparent, however, that the RO has 
not developed these matters in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As none is alleged or 
shown, and inasmuch as the Board herein disposes of both 
issues in the veteran's favor, no impediment to the Board's 
review of the claims in question under Fenderson is found.  

The Board finds that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented claims, which are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Notation is made of the 
veteran's request for an examination by an orthopedic 
specialist, as opposed to a nurse practitioner, for the sole 
purpose of confirming the existence of arthritic involvement 
of the knees, but inasmuch as the Board herein finds that 
arthritis of each knee is adequately shown, further 
examination is deemed to be unnecessary.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The severity of an overuse syndrome of the right and left 
knees is determined, for VA rating purposes, by application 
of the provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5003, 5257, 5260, and 5261 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  The 
knee is considered a major joint.  Functional impairment due 
to pain must be considered.  38 C.F.R. §§ 4.40, 4,45, 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assignable.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation is 
assignable.  38 C.F.R. Part 4, Diagnostic Code 5003.

The General Counsel for VA, in a precedent opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 also 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 may also be compensated under 5003 and vice versa.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  When flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. Part 4, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. Part 4, Diagnostic Code 
5261.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When there is slight impairment, a 10 
percent evaluation is warranted.  When there is moderate 
impairment, a 20 percent evaluation warranted.  38 C.F.R. 
Part 4, Diagnostic Code 5257.

The history of the veteran's right and left knee disabilities 
may be briefly described.  According to a service medical 
record dated in September 1997, the veteran was seen for 
complaints of bilateral knee pain, the pain being worse in 
the morning after walking.  He also stated that he had 
radiculitis from the ankles to the knees.  The examiner's 
diagnostic assessment was probable arthritis.  In October 
1997, the veteran was seen for complaints of bilateral knee 
pain of approximately three to four months' duration.  
Tenderness and crepitus were the only abnormalities 
clinically shown.  The diagnostic impression was probable 
arthritis.  The veteran was seen again for complaints of 
probable arthritis in both knees in November 1997.  The 
diagnosis was arthritis.  There is no indication from the 
service medical records that any arthritic process involving 
the knees was clinically established by diagnostic testing 
during service.

The veteran received intermittent treatment at VA medical 
facilities in March 1998 for several problems, to include 
knee pain.

A VA orthopedic examination was conducted on March 20, 1998.  
At that time, the veteran reported complaints of having had 
bilateral knee pain since boot camp in 1978.  He stated that 
the pain was worse in the morning and it was worse with 
ambulation or stair climbing; his pain was reported to be 
relieved with rest.  He further said that he was currently 
taking Tylenol, which gave him minimal relief of his pain.  
He indicated that his primary doctor had ordered X-rays of 
his knees recently and that he had not seen her again for a 
follow-up evaluation to date.  

On examination, the veteran had focal point tenderness with 
palpation of the patellar tendon and the pes anserinus 
insertion.  There also seemed to be a small degree of medial 
joint line tenderness.  With an Apley's compression and 
distraction test, the veteran had complaints of pain both 
with distraction and compression accompanied with tibial 
rotation.  His McMurray's test was equivocal.  There was only 
minimal genu varus deformity noted bilaterally.  The patellae 
were easily mobile and seemed to track in the midline without 
significant crepitus.  Patellar distraction did not evoke 
significant pain.  It was noted that X-rays of both knees 
revealed medial joint compartment narrowing of an unspecified 
degree.  The examiner concluded that the veteran had a 
diagnosis of bilateral knee pain with degenerative joint 
disease by X-ray examination.  The examiner noted that the 
veteran's bilateral knee pain seemed to be more muscular and 
tenderness-related, as opposed to involvement of the joint.  
The examiner indicated that he would check X-rays of the 
veteran's hip to rule out any significant degenerative 
process there given that pain can be reproduced with motion 
of the hips; such X-rays disclosed mild degenerative changes 
of the hip, but the examiner did not offer an opinion as to 
whether those changes were in any way related to the 
veteran's knee complaints.  The examiner expressed his 
medical opinion that the veteran's bilateral knee pain was 
secondary to overuse injury and should improve with rest.

In an addendum to the report of the VA orthopedic 
examination, dated in June 1998, a nurse practitioner noted 
that the veteran had reported complaints of bilateral knee 
pain since 1978 boot camp; and that he experienced pain in 
the morning and on ambulation and climbing stairs.  On 
examination, flexion of the right knee was possible to 120 
degrees and extension of the right knee was possible to 0 
degrees.  Flexion of the left knee was possible to 130 
degrees and extension of the left knee was possible to 0 
degrees.  There was no evidence of any popping, clicking or 
muscle weakness.  The nurse practitioner also noted that X-
rays of both knees, dated on March 3, 1998, and received in 
June 1998, showed the following:  Medial joint compartment 
narrowing, being greatest on the right knee as compared to 
the left; a fleck of calcification anterior to the patella on 
the right side possibly representative of an old injury or 
tendonitis in the quadriceps tendon; and no evidence of any 
acute fracture or joint effusion.  Significantly, after 
reviewing the veteran's medical history and examining his 
right knee, it was the nurse practitioner's conclusions that 
the veteran had bilateral knee pain that was more likely than 
not related to muscle involvement and tenderness, than the 
joint; that there was no evidence of degenerative joint 
disease; and that the veteran's bilateral knee pain was 
secondary to overuse injury and should improve with rest.

In terms of the evidence on file, the Board notes initially 
that the United States Court of Appeals for Veterans Claims 
(Court) has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Harder v. Brown, 5 
Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Further, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In doing so, the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  Id. at 
30; Owens v. Brown, 7 Vet. App. 429, 433 (1995).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his right 
and left knee disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria, as previously 
set forth.

In this regard, the VA medical records show that the veteran 
has continued to complain of right and left knee pain.  VA X-
rays of both knees, dated in March 1998, revealed medial 
joint compartment narrowing.  Although the VA nurse 
practitioner in June 1998 concluded that there was no 
evidence of degenerative joint disease of both knees, the 
Board believes that the opinion by the VA orthopedic examiner 
in March 1998 is more probative.  Specifically, the VA 
orthopedic examiner concluded that the veteran had bilateral 
knee pain with degenerative joint disease demonstrated by X-
ray examination.  Clearly, the opinion by the VA orthopedic 
examiner in March 1998 is more credible, as the opinion was 
based on a review of the entire record and contains more 
comprehensive reasoning and analysis supporting the 
conclusions reached.  Moreover, the March 1998 VA orthopedic 
examination was accomplished by a specialist, with more 
particularized training and experience in the diagnosis of 
disorders within his realm of expertise.  In resolving doubt 
in favor of the veteran, the Board finds that the March 1998 
VA orthopedic examiner's interpretation of X-ray findings of 
degenerative joint disease of both knees meet the threshold 
requirements for an evaluation under Diagnostic Code 5003.  

A comparison of the range of motion of the veteran's knees 
with the criteria for compensable ratings under Diagnostic 
Codes 5260 and 5261 reveals that the veteran did not 
demonstrate any ascertainable limitation of motion which 
meets the criteria of either Code for a compensable rating.  
The June 1998 VA orthopedic examination showed that flexion 
of the right knee was possible to 120 degrees; extension of 
the right knee was possible to 0 degrees; flexion of the left 
knee was possible to 130 degrees; and extension of the left 
knee was possible to 0 degrees.  Compensable ratings are 
provided for limitation of flexion to 45 degrees and 
limitation of extension to 5 degrees.  A compensable rating 
based on limitation of motion is thus not appropriate.

A compensable rating based on arthritis with painful motion 
may also be assigned under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59.  The veteran has consistently reported bilateral knee 
pain in the morning and on ambulation and climbing stairs.  
Additionally, the March 1998 VA examiner also noted 
tenderness and pain with motion of both knees.  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the Court made it clear 
that diagnostic codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Based on the X-
ray findings of degeneration of the knees and the pain the 
veteran complained of which reportedly caused problems with 
ambulation and climbing stairs, the Board holds that a 10 
percent rating is appropriate for each knee.

In Hicks v. Brown, 8 Vet. App. 417, 421 (1995) the Court 
stated that under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  The Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), clearly 
indicated that 38 C.F.R. § 4.40 recognizes that "functional 
loss" may be caused by pain "on use" or a limitation of 
motion and that functional loss caused by either factor 
should be compensated at the same rate.  This has raised the 
question as to whether evidence of painful motion due to 
arthritis should be used to assign a rating based on 
limitation of motion under Diagnostic Codes 5200, etc. where, 
as in this case, no actual compensable limitation of motion, 
without regard to pain, is shown.

A careful reading of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 487-488 (1991), indicates that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 first provides a rating for actual (as 
opposed to painful) limitation of motion under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, etc.  When, as in this case, 
the veteran does not have actual compensable limitation of 
motion that provision does not apply.  However, Diagnostic 
Code 5003 goes on to state that limitation of motion, while 
noncompensable under the standards contained in Diagnostic 
Codes 5200, etc., may be otherwise compensable on the basis 
of a 10 percent rating for each major joint or groups of 
joints affected where there is among other things painful 
motion.  The Court summarized by stating that read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 stated that painful 
motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by X-rays, is deemed to be 
limited motion and is entitled to a minimum of 10 percent 
rating, per joint, combined under Diagnostic Code 5003 even 
though there is no actual limitation of motion.

In reviewing the Court instructions in Lichtenfels and Hicks, 
the Board has noted that, in applying Diagnostic Code 5003, 
the Court distinguished between actual limitation of motion 
as opposed to painful motion.  The Court has clarified that 
in the application of Diagnostic Code 5003 there must be 
actual limitation of motion in order to assign a disability 
rating under Diagnostic Codes 5200, etc.  Where, as in this 
case, there is painful motion of a major joint caused by 
degenerative arthritis, it is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003; even though there is no actual 
limitation of motion.  See Hicks, at 420.

Therefore, 10 percent evaluations for the right and left 
knees are warranted based on functional loss due to pain, 
which is demonstrated by pain with ambulation and climbing 
stairs.  As a varying level of severity is not shown during 
the post-service period, separate or staged ratings are not, 
however, found to be for assignment under Fenderson, supra.

However, this same evidence does not demonstrate that a 
rating in excess of 10 percent for each knee is warranted.  
There is no clinical evidence of recurrent subluxation, 
lateral instability or ankylosis of the right or left knee or 
impairment of fibula or tibia.  Also, in view of the recent 
range of motion findings, the Board does not find that the 
degree of functional impairment caused by the pain in each 
knee is more disabling than reflected by the currently 
assigned 10 percent rating for each knee.

Additionally, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question in the absence of evidence of a 
marked interference with employment or frequent 
hospitalization for treatment of the knees.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  While 10 percent 
ratings for each knee are shown to be in order, a 
preponderance of the evidence is against the claims for 
entitlement to evaluations in excess of 10 percent for an 
overuse syndrome of the right and left knees.  Hence, 
38 U.S.C.A. § 5107(b) is not for application as to that 
portion of the veteran's appeal.

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.


ORDER

A 10 percent evaluation, but none greater, for an overuse 
syndrome of the right knee is granted, subject to the laws 
and regulations governing the award and disbursement of 
monetary benefits.

A 10 percent evaluation, but none greater, for an overuse 
syndrome of the left knee is granted, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits.



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals



 

